qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index no washington dc person to contact telephone number refer reply to cc ita - plr-123809-01 date date legend a b c d e w x y1 y2 y3 date date date date date date date date date date dear this is in response to your letter dated date submitted on behalf of a facts a is the common parent of an affiliated_group_of_corporations the a group prior to the reorganization described below a directly owned of the stock of b c and d collectively the first tier subs a indirectly owned through the first tier subs and other direct subsidiaries of the stock of e e owns certain intellectual_property and licenses such property to other members of the a group plr-123809-01 effective on date b c d and e agreed to sell certain assets to w an unrelated corporation the assets subject_to the agreement were all of the operating_assets used in their respective trades_or_businesses by b c and d and certain of the assets used in e’s business the sales agreement allowed b c d and e to assign their rights in the agreement to a qualified_intermediary such that the transaction could qualify as a like-kind_exchange under sec_1031 on date b c d and e each entered into an agreement with x pursuant to these agreements b c d and e agreed to transfer to x and x agreed to accept all rights in the property they were selling to w subject_to w’s right to purchase such property a represents that x is a qualified_intermediary within the meaning of sec_1_1031_k_-1 on date the sale of assets to w closed on that date the relinquished_property was transferred to w and x received the sale proceeds from w as of date a agreed to acquire replacement_property from y1 y2 and y3 all entities unrelated to the a group the purchase agreement allowed a to assign its rights under the agreement to any of its affiliates or to a qualified_intermediary for the purpose of qualifying the transaction as a like-kind_exchange under sec_1031 on date in anticipation of the merger and assignment described below b c d and e each identified as replacement_property an interest in the property that a had agreed to purchase from y1 y2 and y3 on date a assigned all of its rights under the purchase agreement with y1 y2 and y3 to b c d and e on date c merged with and into b with b as the surviving corporation a represents that this merger qualified as a statutory merger under sec_368 on date d assigned its rights in the purchase agreement with y1 y2 and y3 to b as a result of the merger and assignment b and e possessed the right to receive all of the assets covered by the purchase agreement with y1 y2 and y3 on date b and e assigned their rights in the purchase agreement with y1 y2 and y3 to x on date the purchase of the assets from y1 y2 and y3 closed y1 y2 and y3 received the purchase_price from x which then directed y1 y2 and y3 to transfer the assets to b and e ruling requested a requests a ruling that the merger of c into b does not disqualify the exchange by those corporations of their assets for the assets of y1 y2 and y3 from nonrecognition treatment under sec_1031 to the extent that sec_1031 otherwise applies to such exchange law and analysis sec_1031 provides that no gain_or_loss will be recognized on the exchange of property held for productive use in a trade_or_business or for investment if the property is exchanged solely for property of like_kind which is to be held either for plr-123809-01 productive use in a trade_or_business or for investment under sec_1031 any property received by the taxpayer the replacement_property will be treated as property that is not of a like_kind to the property transferred the relinquished_property if the replacement_property a is not identified within days of the taxpayer’s transfer of the relinquished_property or b is received after the earlier of i days after the taxpayer’s transfer of the relinquished_property or ii the due_date determined with regard to extensions for the taxpayer’s return for the year in which the transfer of the relinquished_property occurred sec_1_1031_k_-1 provides a safe_harbor by which a taxpayer can effect a like-kind_exchange through a qualified_intermediary without being considered to be in actual or constructive receipt of money or other_property for purposes of sec_1031 sec_381 provides that in the case of the acquisition of assets of a corporation by another corporation - in a distribution to such other corporation to which sec_332 applies or in a transfer to which sec_361 applies but only if the transfer is in connection with a reorganization described in sec_368 c d f or g the acquiring_corporation shall succeed to and take into account as of the close of the day of distribution or transfer the items described in sec_381 of the distributor or transferor_corporation subject_to certain conditions and limitations sec_361 provides that no gain_or_loss shall be recognized to a corporation if such corporation is a_party_to_a_reorganization and exchanges property in pursuance of the plan_of_reorganization solely for stock_or_securities in another corporation a party to the reorganization sec_368 provides that the term reorganization includes a statutory merger or consolidation sec_1_381_a_-1 provides in part that sec_381 does not apply to the carryover of an item or tax attribute not specified in sec_381 and that no inference is to be drawn from sec_381 as to whether any such item or tax attribute should be taken into account by the successor_corporation sec_381 does not refer to like_kind_exchanges under sec_1031 however the legislative_history of sec_381 explains that sec_381 is not intended to affect the carryover treatment of an item or tax attribute not specified in the section or the carryover treatment of items or tax_attributes in corporate transactions not described in subsection a no inference is to be drawn from the enactment of this section whether any item or tax attribute may be utilized by a successor or predecessor_corporation under existing law h_r rep no 83rd cong 2d sess a135 thus congress did not intend sec_381 to be the exclusive list of attributes that should be carried over after a reorganization the legislative_history further reveals that the purpose of sec_381 was to put into practice the policy that economic realities rather than such artificialities as the legal form of the reorganization ought to control in the question of whether a tax attribute from an acquired_corporation is to be carried over to the acquiring_corporation sec_381 was enacted to enable the successor_corporation to step into the ‘tax shoes’ of its predecessor_corporation without necessarily conforming to artificial legal requirements plr-123809-01 which then existed at the time of its enactment under court-made law s rep no 83rd cong 2d sess the special treatment of like_kind_exchanges under sec_1031 has been explained primarily on two grounds first a taxpayer making a like_kind exchange has received property similar to the property relinquished and therefore has not cashed out of the investment in the relinquished_property second administrative problems may arise with respect to valuing property that is exchanged solely or primarily for similar_property see eg staff of the joint_committee on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 98th cong 2d sess 602_f2d_1341 9th cir these concerns are equally applicable when following a reorganization under sec_368 the surviving corporation receives like-kind_property in exchange for property transferred by a predecessor_corporation prior to the merger accordingly in this case we conclude that b steps into the shoes of c for purposes of receiving the replacement_property c identified before the merger conclusion based on the facts presented above we rule that the merger of c into b does not disqualify the exchange by those corporations of their assets for the assets of y1 y2 and y3 from nonrecognition treatment under sec_1031 to the extent that sec_1031 otherwise applies to such exchange caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this ruling in particular we express no opinion on whether the transaction meets the other requirements of sec_1031 as to b or c or whether sec_1031 has any application to a d or e a copy of this ruling must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely douglas a fahey assistant to branch chief branch office of associate chief_counsel income_tax accounting
